DETAILED ACTION
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-8, drawn to a method of ablating a protective shield of an electrical cable comprising the steps of inserting the cable in at least one holder, using a sensor to detect respective distances of the sensor to respective points along a circumference of a surface of the protective shield, determining whether or how much to move the cable or a part of a laser system to position a focus of laser radiation at a predetermined distance relative to the respective points, moving the cable or part of the laser system to position the focus of laser radiation at the predetermined distance relative to the respective points on the protective shield, and operating the laser to ablate at least a part of the protective shield at the respective points, classified in 219/121.69.
II. Claims 9-17, drawn to an apparatus for ablating a protective shield of an electrical cable comprising a processor in communication with at least one sensor, a laser system and at least one motor, wherein the processor controls the laser system and the at least one motor based on information from the sensor to ablate at least a part of the protective shield at respective points, classified in 83/947.
III. Claims 18-22, drawn to a separate method for ablating a protective shield of an electrical cable, the cable including a protective shield tier comprising the protective shield and an external tier external to the protective shield tier, the method including removing at least a part of the external tier to create an exposed section of the protective shield, operating a laser to create a groove on the exposed section of the protective shield to define a first and second part of the exposed section on either side of the groove, a holder contacting the first part and a gripper contacting the second part, and generating a twisting movement of the first and second part relative to one another to generate a shear stress in the groove to separate the second part from the first part, classified in 81/9.41 
The inventions are independent or distinct, each from the other because:
	A. Inventions I-III are related as processes (i.e., Inventions I and III) and apparatus (Invention II) for their practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  	In this case, the method of Invention I can be performed by another and materially different apparatus that does not require the specific processor and at least one motor of Invention II. 	Additionally, the apparatus of Invention II can be used to practice another and materially different process that does not require the laser system to ablate a groove in an exposed portion of the protective shield after at least a part of an external tier of the cable has been removed, a gripper physically contacting a first portion of the protective shield on one side of the groove, a holder physically contacting a portion of the protective shield on an opposite side of the groove with respect to the gripper, and generating a twisting movement of the first and second part relative to one another to generate a shear stress in the groove to separate the second part from the first part, as required by the method of Invention III. 
	B. Inventions I and III are directed to related methods for ablating a protective shield of an electrical cable. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). 	In the instant case, the inventions as claimed are not capable of use together and has a materially different design, as the method of Invention I specifically requires inserting the electrical cable in at least one holder and operating a laser system based upon information sensed with a sensor to ablate at least a part of the protective shield at respective points along a circumference of the protective shield, i.e., processes that are not specifically required by the method of Invention III. 	Conversely, the method of Invention III requires removing at least a part of an external tier external to a protective shield tier of an electrical cable to create an exposed section of the protective shield, operating a laser to create a groove on the exposed section of the protective shield to define a first and second part of the exposed section on either side of the groove, using a holder to contact the first part and a gripper to contact the second part, and generating a twisting movement of the first and second part relative to one another to generate a shear stress in the groove to separate the second part from the first part; i.e., processes that are not specifically required by the method of Invention I. 	Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
•	the inventions have acquired a separate status in the art in view of their 			different classification
•	the inventions have acquired a separate status in the art due to their 			recognized divergent subject matter
•	the inventions require a different field of search (e.g., searching different 			classes /subclasses or electronic resources, or employing different search 			strategies or search queries).
	Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Claims 1 and 9 appear to be generic to the following disclosed patentably distinct species: 	Species A - drawn to the embodiment of ablating a groove on the entire circumference of the protective shield, as described in paragraph 0030, lines 4-5 of the Specification;	Species B - drawn to a separate embodiment of entirely ablating the protective shield around the circumference of the protective shield, as described in paragraph 0030, lines 5-6 of the Specification.
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. The two species appear to be related to unique processes requiring distinct subsequent processing steps. 	For example, Species A may require a twisting action to create a shear stress in the protective shield at the location of the groove, as described in paragraph 0056 of the Specification. Conversely, Species B may simply require pulling the portion of the protective shield intended to be removed due to its connection to the rest of the electrical cable having been entirely ablated (emphases added). 		Alternatively, Species B may not require a removal step if the entire portion of the protective shield intended to be removed has been entirely ablated from the cable (emphases added). The Specification states in paragraph 0028, lines 4-7, “[i]n one implementation, ablation is a process of removing material from a solid where the material is converted to another aggregate state without any interim aggregate state. For example, metal is converted to plasma or gas without being converted into a liquid state.”  The “interim aggregate state” mentioned in the Specification may correspond to the ablation of the material in which the “groove on the entire circumference of the protective shield” is formed, as required by Species A, wherein the remainder of the protective shield to be removed provides an intermediate state that requires further processing that may be avoided in Species B. 	Moreover, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL ALLEN DAVIES whose telephone number is (571)270-1511. The examiner can normally be reached Monday-Friday; 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL A DAVIES/Patent Examiner, Art Unit 3724                                                                                                                                                                                                        August 25, 2022


/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        08/26/2022